                                                                                          \




                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                                 No. 7:16-cr-00106-D-1
                                  No. 7:19-cv-00122-D

FRANCISCO TORRES-VICTORIA,                      )
                                                )
            Petitioner,                         )
                                                )      ORDER
            v.                                  )
                                                )
UNITED ST:ATES OF AMERICA,                      )
                                                )
            Respondent.                         )

                                                                                   .~ 1



      This matter is before the Court on Respondent's motion to lift the stay

regarding Petitioner's claim pursuant to United States v. Rehaif, 139 S. Ct. 2191

(2019) contained in his § 2255 motion. For the reasons set forth in Respondent's

motion, the motion to lift the stay is GRANTED.

      It is further ORDERED that

            (a) Respondent's response to Petitioner's Rehaif claim shall be due thirty

                 (30) days after the filing of this Order;

            (b) If Respondent files a motion to dismiss, Petitioner's response, if any,

                 shall be due within twenty-one (21) days of the filing of Respondent's

                 motion to dismiss;




                                                1

       Case 7:16-cr-00106-D Document 125 Filed 09/15/21 Page 1 of 2
    (c) Respondent's reply, if any, shall be due within fourteen (14) days

       after Petitioner's response.

    The stay previously imposed is hereby lifted.

    SO ORDERED, this the f S          day of   i.np~~       , 2021.




                        J   ES C. DEVER, III
                        United States District Judge




                                      2

Case 7:16-cr-00106-D Document 125 Filed 09/15/21 Page 2 of 2
